DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20110285486 A1) in view of Jeong et al. (US 20170117082 A1).
Regarding Claim 1:
Maeda teaches that a magnetic base body, comprising: 
first metal magnetic particles (11, Fig. 4; para 0061) having a first average particle size; and 
second metal magnetic particles (21, Fig. 4; para 0061) having a second average particle size smaller than the first average particle size (construed from Fig. 4; see para 0093), 
wherein a first insulating layer (12) having a first thickness (not expressly labeled; i.e. thickness of 12 in Fig. 4) is provided on surfaces of the first metal magnetic particles, and 
a second insulating layer (22) having a second thickness (not expressly labeled; i.e. thickness of 22 in Fig. 4).
Maeda does not disclose that a second insulating layer having a second thickness smaller than the first thickness is provided on surfaces of the second metal magnetic particles.
 Jeong teaches that a first magnetic powder particle having a first insulating film formed on a surface thereof, and a second magnetic powder particle having a second insulating film formed on a surface thereof, and an average thickness of the first insulating film is thicker than that of the second insulating film (see claim 1, Fig. 3 and para 0042-0043).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second insulating layer having a second thickness smaller than the first thickness is provided on surfaces of the second metal magnetic particles to provide coil component having excellent product characteristics (see para 0006).

Regarding Claim 2:
As applied to claim 1, Maeda and Jeong do not disclose that wherein when an average particle size ratio is defined as a ratio of the second average particle size to the first average particle size and a thickness ratio is defined as a ratio of the second thickness to the first thickness, a ratio of the average particle size ratio to the thickness ratio is in the range of 0.5 to 1.5, as claimed.
While Maeda does not disclose specific ration range for average particle size and thickness, it would appear that given a value of the average particle size and thickness, it would appear that the corresponding “a ratio of the average particle size ratio to the thickness ratio is in the range of 0.5 to 1.5” would be met. For example, the average
diameter of the first iron based particles 11 is preferably 30 to 500  μm  (para [0060], the particle diameter of the second iron based particles 21 is 10 um (paragraph [0097], and the average film thickness of the first and second insulating coated films 12 and 22 is preferably 10 nm or more and 1 um or less (paragraph [0062]). Therefore, persons
having ordinary skill in the art could easily achieve the invention of Claim 2 by combining the technical disclosure of Maeda.  
In the alternative, it would have been obvious to have an average particle size ratio is defined as a ratio of the second average particle size to the first average particle size and a thickness ratio is defined as a ratio of the second thickness to the first thickness, a ratio of the average particle size ratio to the thickness ratio is in the range MPEP 2144.05 (II-A).

Regarding Claim 3:
As applied to claim 1, Maeda teaches that wherein the first metal magnetic particles 
and the second metal magnetic particles both contain Fe, 
wherein a content rate of Fe in the second metal magnetic particles is higher 
than a content rate of Fe in the first metal magnetic particles (see para 0033). 

Regarding Claim 4:
As applied to claim 1, Maeda teaches that the first metal magnetic particles 
and the second metal magnetic particles both contain Si (see para 0033).
wherein a content rate of Si in the first metal magnetic particles is higher than a  
content rate of Si in the second metal magnetic particles as explained in claim 2 analysis above.

Regarding Claim 7:
As applied to claim 1, Maeda teaches that wherein the first insulating layer contains Si (see para 0066).

Regarding Claim 8:
As applied to claim 1, Maeda teaches that wherein the second insulating layer contains Si (see para 0066).

Regarding Claim 10:
As applied to claim 1, Maeda teaches that wherein the first metal magnetic particles 
contain Fe (see para 0033), and the first insulating layer contains an oxide of Fe (see para 0065). 

Regarding Claim 11:
As applied to claim 1, Maeda teaches that further comprising a binder (30, Fig. 4; para 0048).

Regarding Claim 12:
As applied to claim 1, Maeda teaches that the magnetic base body (i.e. dust core, see para 0021, Fig. 5).

Regarding Claim 13:
As applied to claim 1, Maeda teaches that a coil provided in the magnetic base body (see para 0089, claim 7).

Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jeong and further in view of Lee (US 20180061550 A1).
Regarding Claim 5:
As applied to claim 1, Maeda and Jeong teach the claim 1 invention above except third metal magnetic particles having a third average particle size smaller than the second average particle size.  
	However, Lee teaches that third metal magnetic particles (65, Fig. 3; para 0046) having a third average particle size smaller than the second average particle size (63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third metal magnetic particles having a third average particle size smaller than the second average particle size to provide a magnetic composition capable of securing high efficiency and inductance by reducing eddy current loss when used to form a body of an inductor (see para 0009).

Regarding Claim 6:
As applied to claim 5, the modified Maeda teaches that the third metal magnetic particles (65, Lee’s Fig. 3) contain at least one selected from the group consisting of Ni and Co (see Lee’s para 0051).
Regarding Claim 9:
As applied to claim 1, Maeda and Jeong teach the claim 1 invention above except 
third metal magnetic particles having a third average particle size smaller than the second average particle size and having a third insulating layer formed on surfaces thereof, wherein the third insulating layer contains Si.
However, Lee teaches that third metal magnetic particles (65, Fig. 3; para 0046) having a third average particle size smaller than the second average particle size and having a third insulating layer (65b, Fig. 3, para 0055) formed on surfaces thereof, wherein the third insulating layer contains Si (see para 0057).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have third metal magnetic particles having a third average particle size smaller than the second average particle size and having a third insulating layer formed on surfaces thereof, wherein the third insulating layer contains Si to provide a magnetic composition capable of securing high efficiency and inductance by reducing eddy current loss when used to form a body of an inductor (see para 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837